Citation Nr: 1704946	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  11-09 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of premature ovarian failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1974 to May 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This case is now under the jurisdiction of the Denver, Colorado VA RO.  The Board remanded this matter in April 2014.

In December 2013, the Veteran and her spouse testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

At the December 2013 Board hearing, the Veteran indicated that she believed the issue of entitlement to service connection for a back disability was also before the Board on appeal.  A review of the record reveals that the April 2010 rating decision denied the Veteran's claim for entitlement to service connection for a back condition, also claimed as back pain.  The Veteran submitted a timely notice of disagreement as to that issue in May 2010 and, in February 2011, the RO issued a statement of the case as to the matter.  In April 2011, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, which expressly stated that she had read the statement of the case and was only appealing "Issue number 2 as identified in my [statement of the case] dated February 7, 2011."  Issue number 2 on the February 2011 statement of the case is entitlement to service connection for premature ovarian failure.  The April 2011 VA Form 9 does not otherwise indicate an intent to appeal the issue of entitlement to service connection for a back condition, and there is no other evidence of record that would constitute a timely substantive appeal as to the April 2010 rating decision's denial of that issue.  In addition, at no time has VA treated the issue as being on appeal to the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Accordingly, the Board finds that the Veteran specifically limited her substantive appeal to the issue of entitlement to service connection for premature ovarian failure, and she did not perfect an appeal to the Board of the April 2010 rating decision's denial of entitlement to service connection for a back disability.  See 38 C.F.R. § 20.202.

Nevertheless, the Board finds that the Veteran's testimony presented at the December 2013 Board hearing refect a desire to reopen the issue of entitlement to service connection for a back disability.  Therefore, the issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for a back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The probative evidence of record reflects that, during the relevant appeal period and in proximity thereto, the Veteran had natural menopause and did not have any other current disabilities due to the in-service premature ovarian failure.

2.  The probative evidence of record does not show that the Veteran had her ovaries removed during service or at any time thereafter.

3.  The evidence shows that the Veteran had bilateral tubal ligation in service, that the procedure was voluntary and not due to disease or injury, and that the intended effect of the procedure was sterilization.

4.  The probative evidence of record does not demonstrate that, during the appeal period or in proximity thereto, the Veteran had a current disability for which compensation may be paid that is related to the in-service premature ovarian failure or the in-service sterilization.



CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of premature ovarian failure are not met.  38 U.S.C.A. §§ 1110, 1114(k), 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306(b)(1), 3.350(a), 4.116(a), Note 1 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by letters dated in January 2010 and March 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA treatment records, identified and available private treatment records, and lay statements have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination in June 2014.  The examiner who conducted the June 2014 VA examination reviewed the record, considered the Veteran's reported symptomatology and medical history, and addressed whether the Veteran has any current disabilities attributable to in-service premature ovarian failure, providing supporting explanation and rationale for all conclusions reached.  The examination was thorough, and the examiner considered all necessary evidence and performed all necessary testing.  Therefore, the Board finds the examination to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remand

As noted in the Introduction, the Board remanded this case in April 2014.  The April 2014 Board remand directed the AOJ to contact the Veteran to obtain the names, addresses, and approximate dates of treatment for all medical providers for any gynecological conditions; make efforts to obtain any medical records so identified; schedule the Veteran for a VA gynecological examination to determine whether the Veteran has a current disability that is due to or related to the premature ovarian failure noted in the service treatment records; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the April 2014 Board remand, the AOJ sent the Veteran a letter in April 2014 asking her to identify any outstanding VA and non-VA treatment records relevant to the claim.  The Veteran did not respond to that letter.  In addition, the AOJ provided the Veteran a VA gynecological examination in June 2014 that was consistent with and responsive to the April 2014 Board remand directives.  The AOJ then readjudicated the claim in a December 2014 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the April 2014 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

Also as noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in December 2013.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for disability at issue on appeal.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or her representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service connected unless the disease or injury was otherwise aggravated by service.  See 38 C.F.R. § 3.306(b)(1).  In addition, natural menopause is not a disability for which compensation may be paid.  See 38 C.F.R. § 4.116, Note 1.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis

The Veteran seeks entitlement to service connection for the residuals of premature ovarian failure.  She has indicated that, during her active service, she was diagnosed with premature ovarian failure and placed on hormone replacement therapy at age 39.  She has attributed the premature ovarian failure to the stressful conditions of military service.  Her treatment for the premature ovarian failure included hormone replacement therapy, which she voluntarily stopped in 2004.  She also underwent multiple dilation and curettage procedures to address bleeding and other symptoms.  In addition, she has stated that she underwent surgery to remove her ovaries during her active service in 1989 or 1994, and has argued that, because her ovaries were removed during service, special compensation should be granted for the loss of a creative organ.  The Veteran's spouse testified that he recalled each ovary being removed in a separate surgery.  See December 2013 Board hearing transcript.

Turning to the relevant medical evidence of record, the Veteran's service treatment records show that she underwent bilateral tubal ligation in December 1979.  She reported having no problems since surgery at a January 1980 post-surgical followup visit.  The records show that the procedure was elective and had the intended effect of sterilization.  In the mid-1980s, the Veteran began reporting gynecological problems.  For example, in December 1986, she reported prolonged, heavy periods.  In April 1988, she reported hot flashes two to three times per day.  She was diagnosed with premature ovarian failure and prescribed hormone replacement therapy medications in 1988.  A January 1990 pelvic ultrasound showed a right ovary within normal limits and left ovary with cyst having very little solid tissue.  In a March 1994 report of medical history for retirement from active service, the Veteran noted abnormal menstrual cycle and menopause, which she treated with hormone replacement therapy.  The service treatment records reflect that the Veteran underwent dilation and curettage procedures in December 1989 and February 1992.  They do not contain any record of surgery to remove the ovaries.

The post-service treatment records include the report for a January 1998 pelvic ultrasound that found a mildly prominent and somewhat thickened endometrial cavity and normal-appearing small ovaries.  An August 2005 note states that the Veteran was post-menopausal.  In May 2006, she was diagnosed with osteoporosis and noted as being post-menopausal.

The June 2014 VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  She diagnosed the Veteran with "premature ovarian failure (treatment completed and currently in age appropriate menopause)".  At the examination, the Veteran reported that she underwent an elective tubal ligation and did not have any complications from that procedure.  She underwent blood tests in 1987 due to having hot flashes and heavy, irregular periods, and that the tests showed that she was in early menopause.  Her doctor put her on two hormone replacement therapy medications.  Thereafter, another doctor decided to take her off of the hormone replacement therapy medications.  However, after four months, she again experienced gynecological symptoms and was restarted on hormone replacement therapy after a dilation and curettage procedure revealed "heavy build-up".  Her hormone replacement therapy dosage was adjusted over the next 15 years, and she underwent additional dilation and curettage procedures in 1991 and 1995.  During one of the dilation and curettage procedures, she woke up and heard the gynecologist say that her ovaries "need to come out"; however, she did not have any new lower abdominal scars following the surgery, and therefore was not sure if her ovaries were actually removed.  In 2004, she tapered off the hormone replacement therapy medications due to age.  She has not had bleeding since stopping the hormone replacement therapy medications.  Her most recent pelvic examination two years prior was "normal".  She thought she was told she had osteopenia in 2012, at which time she had been off hormone replacement therapy for eight years.  She was put on calcium and vitamin D, and has not had another bone density test since that time.

The June 2014 VA examiner noted FSH readings of record dating in May 1985 and April 1988 that were consistent with menopause, and an estradiol reading in January 1990 that was consistent with menopause.  The examiner further noted that the small ovaries seen in the January 1998 pelvic ultrasound are consistent with atrophy from menopause.  She indicated that the Veteran did not currently have symptoms related to a gynecological condition.  In addition, the Veteran does not currently require treatment or medications related to a reproductive tract condition.  A bimanual examination revealed normal uterus and nonpalpable ovaries.  The Veteran has undergone menopause, which began prematurely, and the Veteran has evidence of complete atrophy of one or both ovaries due to menopause.  The Veteran does not have a condition of the vulva, vagina, cervix, uterus, or Fallopian tubes, and does not have incontinence, fistulae, endometriosis, tumors or neoplasms, or complications or residuals of pregnancy or other gynecological procedures.

The examiner concluded that, although the Veteran went into premature menopause, also known as premature ovarian failure, she was treated with hormone replacement therapy until an age-54 years-by which time natural menopause would have occurred anyway.  Thus, her current condition at age 63 was consistent with natural menopause, and there are no other current disabilities due to the premature ovarian failure in service.  The examiner added that the average age of natural menopause is 51.  Early menopause before age 40 is considered abnormal.  In the Veteran's case, she was appropriately treated with hormone replacement therapy until she reached an age when she would have gone into natural menopause.  Therefore, her current menopausal condition is consistent with her present age.  In other words, her premature menopause was treated and her status has converted to an age-appropriate natural menopause.  The examiner further noted that the Veteran's 1979 tubal ligation occurred prior to the Veteran's premature menopause, so her "loss of use of a creative organ" was self-induced and was not due to the premature menopause years later.

The examiner further opined that the Veteran's ovaries were not surgically removed during her active service.  As a rationale for this opinion, the examiner noted that the Veteran's recollection that a gynecologist commented during a dilation and curettage procedure that the ovaries might need to be removed is not sufficient proof that they actually were removed.  There are no operative reports in the service treatment records mentioning an oophorectomy.  Moreover, the fact that her ovaries, although small, were still seen on pelvic ultrasound in 1998 confirms that her ovaries were not removed during her active service.  The examiner added that there is no evidence that the Veteran's ovaries were ever removed, including since her separation from active service.

In summary, the service treatment records show that the Veteran underwent elective tubal ligation in December 1979 for the purpose of sterilization and that she was diagnosed with premature ovarian failure and prescribed hormone replacement therapy medications in 1988.  Thereafter, she underwent dilation and curettage procedures in December 1989 and February 1992.  The June 2014 VA examiner found that normal menopause would have occurred in the Veteran by the time she stopped taking hormone replacement therapy medications at age 54 in 2004.  Accordingly, her current condition is consistent with natural menopause and there are no other current disabilities due to the in-service premature ovarian failure.  In addition, the examiner found that there is no evidence that the Veteran has had her ovaries removed, and that the 1998 pelvic ultrasound showing normal appearing small ovaries confirms that her ovaries were not removed during service, as the Veteran has contended.

The Board affords great probative weight to the June 2014 VA examiner's statements and opinions.  The examiner reviewed the record, performed an in-person examination and interview of the Veteran, and provided well-reasoned rationale to support her statements and opinions.  Her statements and opinions reflect an accurate understanding of and are consistent with the Veteran's medical history, as reflected in the record and in the Veteran's statements during the medical history portion of the examination.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  Therefore, the Board accepts the June 2014 VA examiner's statements and opinions as probative evidence that the Veteran's current condition is consistent with natural menopause, that the Veteran does not have any other current disabilities due to the in-service premature ovarian failure, and that the record does not support the Veteran's contention that she had her ovaries removed during her active service.

The Board acknowledges the Veteran's contentions.  The Veteran is competent to report current symptoms and past treatment.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addition, the record reflects that she was in fact treated for gynecological conditions in service, to include premature ovarian failure.  Therefore, she is credible in regard to her assertions that she had premature ovarian failure in service.  However, she is not considered competent to categorize her current menopause as abnormal or natural, or to opine as to whether she has current disabilities that are due to the in-service premature ovarian failure rather than to natural menopause, as doing so requires medical knowledge and expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007).  Therefore, to the extent that she contends that her current menopause is abnormal or that she has current disabilities that are due to in-service premature ovarian failure rather than natural menopause, such contentions do not weigh against the probative value of the June 2014 VA examiner's statements and opinions.

To the extent that she asserts that she had her ovaries removed during active service and therefore has loss of use of a creative organ that is related to her active service, the Board finds that the evidence is against her assertions.  Specifically, the Veteran testified at the December 2013 Board hearing that she had her ovaries removed in 1989 or 1994.  However, as noted by the June 2016 VA examiner, there are no operative reports in the service treatment records or elsewhere in the record mentioning an oophorectomy during service or at any time thereafter.  Moreover, the record reflects that the 1998 pelvic ultrasound showed intact ovaries.  The record does show that the Veteran underwent bilateral tubal ligation during her active service.  However, the procedure was voluntary and had the intended effect of sterilization.  The Veteran's in-service sterilization, which was elective, had the intended result of altering a condition that existed prior to service, and which cannot be said even to have been a disorder, namely the Veteran's fertility.  There is no medical evidence that the procedure in service resulted in unintended sequelae or abnormalities.  Therefore, the in-service tubal ligation and its intended result of sterilization cannot serve as the basis for compensation for loss of use of a creative organ.  See 38 C.F.R. § 3.306(b)(1).  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a loss of use of a creative organ that is related to her active service and that may serve as the basis for compensation.

Accordingly, the Board finds that the probative evidence of record shows that, during the appeal period, the Veteran's current condition has been consistent with natural menopause, that there are no other current disabilities due to the in-service premature ovarian failure, and that the Veteran does not have a loss of use of a creative organ that is related to her active service and that may serve as the basis for compensation.  As discussed above, natural menopause is not a disability for which compensation may be paid.  See 38 C.F.R. § 4.116, Note 1.  Therefore, the Board concludes that at no time during the appeal period did the Veteran have a disability for which compensation may be paid that was related to the in-service premature ovarian failure.  In the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case the record is absent for competent evidence that the Veteran had a disability during or in proximity to the appeal period relating to the in-service premature ovarian failure.  Without evidence of a current disability for which compensation may be paid, the Board need not address the other elements of service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 4 (1990).


ORDER

Entitlement to service connection for residuals of premature ovarian failure is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


